Citation Nr: 0334331	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  00-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to payment of burial expenses.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty training from September 
1959 to March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The amended regulations require VA to inform the claimant 
which evidence VA will seek to provide and which evidence the 
claimant is to provide.  See Quartuccio v. Principi, 16 Fed. 
App. 183, 186-87 (2002).  In addition, VA needs to adequately 
discuss the amended duty to notify with respect to the 
veteran's claim.  Specifically, VA must notify the appellant 
of the information and evidence necessary to substantiate her 
claim, indicate what portion of any such information or 
evidence is to be provided by which party, and discuss 
whether the documents that it referenced, or any other 
document in the record, satisfied that requirement.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Recent decisions of the Federal Court in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003), and in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003) have addressed other 
pertinent provisions required of VA in its application of the 
VCAA.  

In the case at hand, the veteran died in January 2000.  At 
the time of his death, he was not service connected for any 
disability, nor was he in receipt of VA pension benefits; 
however, a claim was pending to reopen a claim for 
entitlement to service connection for left leg/knee 
disability based on the submission of new and material 
evidence.  

The appellant, widow of the veteran, filed an informal claim 
for accrued benefits in March 2000.  In April 2000, she filed 
claims for burial benefits, a formal claim for accrued 
benefits, dependency and indemnity compensation, and for 
entitlement to benefits under 38 U.S.C.A. § 3500 (Chapter 35, 
Dependents' Educational Assistance) (West 2002).  

In early May 2000, the RO denied her claim for burial 
benefits and informed her of the denial.  She filed a Notice 
of Disagreement to the denial in late May 2000.  

In July 2000, the RO notified her that her application for 
service-connected death benefits was incomplete.  In August 
2000, the RO denied her claim for entitlement to accrued 
benefits for purposes of new and material evidence to reopen 
a claim for service connection for left knee condition; 
service connection for the cause of the veteran's death (on 
the basis that the claim was not well grounded), and 
eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. § 3500.  She was notified of the decision in 
September 2000.  In September 2000, an statement of the case 
on the issue of eligibility for plot or interment allowance 
(burial benefits) was issued.

In early October 2000, the appellant filed a substantive 
appeal on the issue of entitlement to burial benefits and, in 
the same application, expressed her disagreement with the 
RO's August 2000 denial of service-connected death benefits.  

In a June 2001 remand, the Board specifically noted that the 
appellant's October 2000 statement constituted a timely 
Notice of Disagreement (NOD) on the issue of service-
connection for death benefits, to include the issues of 
entitlement to accrued benefits and VA benefits under the 
provisions of 38 U.S.C.A. § 3500.  See Gallegos v. Goober, 14 
Vet. App. 50, 53 (2000).  In the remand, the Board instructed 
the RO to issue the appellant a Statement of the Case (SOC) 
pertaining to the denial of service connection for death 
benefits, to include the issues of entitlement to accrued 
benefits and VA benefits under the provisions of 38 U.S.C.A. 
§ 3500.  See Manlincon v. West, 12 Vet. App. 239, 240-41 
(1999).  In addition, the case was remanded for due process 
purposes and because of intertwined issues that had to be 
resolved before the Board could decide the issue of 
entitlement to burial benefits.  At the time, the Board noted 
that payment of burial expenses is authorized if the veteran 
died as a result of a service-connected disability or 
disabilities.  See 38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. 
§ 3.1600 (2003).  In as much as the appellant was due an SOC 
on the denial of the cause of the veteran's death and 
entitlement to accrued benefits and VA benefits under the 
provisions of 38 U.S.C.A. § 3500, those issues were open and 
still in the process of being adjudicated.  

The claims file has been returned to the Board for an 
appellate decision on the issue of entitlement to payment of 
burial expenses; however, for some unknown reason, the claims 
file does not contain, nor is there any indication that the 
appellant was ever issued, an SOC on the death issues as 
specifically instructed by the Board in its June 2001 remand.  
Aside from the fact that those issues are inextricably 
intertwined claims that must be adjudicated before the Board 
can adjudicate the claim for burial benefits, see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand instructions and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Moreover, if the Board proceeds with final disposition of an 
appeal and the remand orders have not been complied with, the 
Board itself errs in failing to ensure compliance.  Id.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal, as well as the appellant's claims 
for dependency and indemnity compensation, 
accrued benefits, and VA benefits under 
the provisions of 38 U.S.C.A. § 3500.  A 
general form letter, prepared by the RO, 
not specifically addressing the payment of 
burial expenses, as well as dependency and 
indemnity compensation, accrued benefits, 
and VA benefits under the provisions of 
38 U.S.C.A. § 3500 is not acceptable.  The 
letter should inform the appellant of 
which portion of the information and 
evidence is to be provided by the 
appellant and which part, if any, VA will 
attempt to obtain on behalf of the 
appellant.  

2.  The RO should re-examine the 
appellant's claims for dependency and 
indemnity compensation, accrued benefits, 
and VA benefits under the provisions of 
38 U.S.C.A. § 3500, inasmuch as those 
issues are inextricably intertwined with 
the issue of entitlement to payment of 
burial expenses, and determine whether 
additional development or review is 
warranted under the VCAA.  If no 
additional action is required, or when it 
is completed, the RO is to provide the 
appellant and her representative an SOC 
(with an appropriate period of time to 
respond) pertaining to those issues in 
accordance with 38 C.F.R. § 19.29 (2003), 
unless those matters are resolved by 
granting the benefits sought, or by the 
appellant's withdrawal of her NOD.  See 
38 C.F.R. § 19.26 (2003); see also 
Manlincon, 12 Vet. App. at 240-41.  If, 
and only if, a timely substantive appeal 
is received should those matters 
thereafter be returned to the Board for 
appellate review.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2003).  

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.  

4.  Once the above-mentioned directives 
have been accomplished, the RO should 
readjudicate the claim for entitlement to 
payment of burial benefits.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the burial benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response by the appellant.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



